Citation Nr: 1420942	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran had active service from August 1994 to August 2005, and from June 2007 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Winston-Salem, North Carolina currently holds jurisdiction over the claim.

In addition to the paper claims folder, there are also claims-related documents stored electronically on Virtual VA and the Veterans Benefits Management System (VBMS).  A review of Virtual VA reflects additional VA medical records which are not associated with the paper claims folder.  However, none of these records are pertinent to the dispositive issue on appeal - the Veteran's financial income information between the years 2008 and 2011.  VBMS reflects that an application for individual unemployability benefits (TDIU) was received in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to pension benefits.  Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521, 38 C.F.R. § 3.3.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by countable income on a 12-month annualized basis.  Id.

The available information reflects that the Veteran was originally working at the time he filed his pension claim in April 2008.  See VA Form 21-526 (VONAPP) received April 29, 2008.  He was deemed totally disabled from working in August 2008, and was awarded disability benefits with the Social Security Administration (SSA) effective February 2009.  He has been awarded VA compensation at the 80 percent rate effective December 2010.  

The RO has determined that the Veteran may be eligible for pension benefits between 2008 and 2011.  The Veteran has reported being married for most of this entire time period, but the amount of spousal income is unknown.  For example, according to the information provided by the Veteran in December 2010, the Veteran had an annualized family income of $51,600 for the year 2010 which far exceeds the applicable maximum annual pension rate (MAPR) of $19,533 for a veteran with a spouse and two dependent children.  See http://benefits.va.gov/PENSION/rates_veteran_pen09.asp.  However, the Veteran subsequently reported that this marriage lasted only three months.  See December 2011 VA mental disorders examination report.

By letter dated August 2, 2013, the RO sent the Veteran a detailed letter to his then last known address advising him of his potential eligibility for VA pension benefits between the time period from August 2008 to January 2011.  The Veteran was provided a VA Form 21-0517-1, Improved Pension Eligibility Verification Report, for calendar years 2009-2011 for him to complete and return.  Unfortunately, the Veteran has not returned the Improved Pension Eligibility Verification Report or otherwise provided sufficient information for VA to determine his eligibility.  

In March 2014, the Veteran filed an application for TDIU benefits which reflected a new address in a different state.  In general, the evidence reflects that the Veteran has gone through periods of homelessness and unstable housing since 2008.  In an effort to assist the Veteran, the Board remands this case to notify the Veteran at his new address of the information and evidence necessary to substantiate his claim.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address of record as reported in his March 2014 TDIU application, and provide him a VA Form 21-0517-1, Improved Pension Eligibility Verification Report, for calendar years 2009-2011 for him to complete and return.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

